Citation Nr: 1728750	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to May 2005 and from July 2008 to July 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, service connection for sinusitis.  The Veteran perfected a timely substantive appeal in October 2012.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  A transcript of this hearing has been associated with the claims file.

In August 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development.  A September 2016 supplemental statement of the case continued the denial of the claim of entitlement to service connection for sinusitis.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his April 2011 claim for service connection for sinusitis, the Veteran reported receiving treatment for the condition at the VA Center in Lawton, Oklahoma and the VA Hospital in Oklahoma City.  

Treatment records from the Lawton Outpatient Clinic (OPC) for the period of May 2010 to May 2011 are associated with the claims file.  These records indicate that the Veteran initiated care at the Lawton OPC in May 2010.

During the hearing before the Board in June 2015, the Veteran testified that he was on medication since 2009 for his sinus condition and started taking medications upon his return from Iraq.  He stated that these medications were prescribed at Fort Sill.

In August 2015, the sinusitis claim was remanded to afford the Veteran further VA examination.  The RO was also directed to obtain records from the Lawton/Fort Sill OPC dated from July 2009 to May 2010.  While June 2016 treatment records are associated with the Veteran's claims file, there is no documentation reflecting that attempts were made to locate the specified medical treatment records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 270-71   (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  In the present case, as the RO did not document any attempts to obtain the relevant treatment records, this matter must be remanded.

Additionally, efforts should be made to obtain treatment records from the Oklahoma City VA Medical Center (VAMC), as the Veteran indicated treatment from that location on his April 2011 claim.  

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Lawton/Ft. Sill OPC not currently of record, including for the period of July 2009 to May 2010.  

2.  Request all VA treatment records for the Veteran from the Oklahoma City VA Medical Center.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above and then re-adjudicate the Veteran's claim for service connection for sinusitis based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




